DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 64-80 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sebastian et al. (U.S. Patent Application Publication 2003/0235681), in view of Schulz et al. (U.S. Patent Application Publication 2004/0235516).  Regarding Claim 64, Sebastian et al., hereafter “Sebastian,” show that it is known to carry out a method of forming a polymer film, the film including a microporous structure extending along at least one face of the film (Abstract; 0079), the method comprising extruding polymer to form a film (0064), stretching the film to a stretch ratio within a range of 1:1.1 to 1:10 (0067) such that the microporous structure has a porosity within 40-75% (0071).  Sebastian does not specifically discuss the pore size distribution.  Schulz et al., hereafter, “Schulz,” show that it is know to carry out a method of forming a polymer film including a plurality of interconnected pores having a pore size distribution within 2 microns to 10 nm (0049).  It would have been obvious to form Schulz’s pore size distribution in Sebastian’s polymer film in order to fine tune or adjust ink absorption and/or gas/vapor permeability according to customer specifications (Schulz, 0012, 0014).
Regarding Claim 65, Sebastian shows the method of claim 64 above, including one wherein stretching the film is performed inline (0077).
Regarding Claim 66, Sebastian shows the method of claim 64 above, including one wherein stretching the film is performed off line (0118).
Regarding Claim 67, Sebastian shows the method of claim 64 above, including one wherein stretching the film is performed in a single direction (0067).
Regarding Claim 68, Sebastian shows the method of claim 64 above, including one wherein stretching the film is performed in both a machine direction and a cross direction (0013).
Regarding Claim 69, Sebastian shows the method of claim 64 above, including one wherein stretching is performed such that the stretch ratio is within a range of 1:2 to 1:8 (0073).
Regarding Claim 70, Sebastian shows the method of claim 64 above, including one wherein the film after stretching includes the microporous structure having a thickness of at least 20 microns (0079).
Regarding Claims 71 and 75, Sebastian shows the method of claim 64 above, including one wherein the film includes a polyolefin, e.g. polypropylene (0022).
Regarding Claims 72-74, Sebastian shows the method of claim 71 above including one wherein the film includes 30-50% polyolefin (0024).
Regarding Claims 76-77, Sebastian shows the method of claim 64 above, including one wherein the porosity is within 40-60% (0071).
Regarding Claim 78, Sebastian shows the method of claim 64 above, including one wherein the film includes at least one inorganic filler (0006).
Regarding Claim 79, Sebastian shows the method of claim 78 above, including one wherein the at least one inorganic filler is present within a range of 30-70% by weight (claim 15).
Regarding Claim 80, Sebastian shows the method of claim 64 above, including one wherein the film comprises at least one polyolefin and aa polymethacryl resin (0026).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA HUSON whose telephone number is (571)272-1198. The examiner can normally be reached M-F 830a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MONICA ANNE HUSON
Primary Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742